DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in view of Walters (US 20110283990 A1).
Regarding claim 1, Sazegar discloses a chimney vent cap for controlling the flow of exhaust gases from a cooking device having a base and a lid movable relative to the base with the lid having a chimney through which the exhaust gases exit, said chimney vent cap comprising: 
a base member (52) adapted to receive at least a portion of the chimney (50), said base member defining an opening (Fig. 3) through which exhaust gases exiting the chimney pass; and 

wherein said base member and said control member are adapted to retain said configuration of said control member and said base member in response to movement of the lid (24) of the cooking device when the cooking device is in use [slightly tilting the lid 24 to vent out the smoke can be considered use and the lid can be slightly tilted while still retaining said configuration; the entire cooking device, including the lid, can be moved such that there is no relative motion between the control member and the base, for example, the entire cooking device can be placed on a cart while the cart is pushed during the cooking operation; “in use” is examined to mean any use such as sliding the air intake door 44 while moving the cart with the cooking device on top (which also has the effect of moving the lid); note: “in use” is not limited to a cooking operation] 
EXCEPT a base member adapted to receive at least a portion of the chimney within the base member.
However, Walters teaches a chimney vent cap for a cooking device comprising a base member (170, Fig. 9) adapted to receive at least a portion of the chimney within the base member, said base member defining an opening through which exhaust gases exiting the chimney pass.  
It would have been obvious to a person skilled in the art at the time of invention to modify Sazegar wherein the base member is modified to be adapted to receive at least a portion of the chimney within the base member, for ease of manufacturing and because the base member design of Walters is stronger.  The cooking device of Sazegar is molded using ceramic material.  It would be difficult to mold the base member because of its unique design and because it is thin.  Moreover, the base member of Sazegar, which is shown as a small annular lip, is a weak point of the cooking device because it is small and thin.  Repeated closure of the vent cap would cause stresses and strains on the lip.  And if the base accidentally contacts a 
Regarding claim 6, Sazegar discloses wherein said chimney vent cap comprises a planar surface (bottom face of the control member 54) configured to at least partially occlude said opening defined by said base member. 
Regarding claim 7, Sazegar discloses wherein said chimney vent cap comprises a drip edge (circumferential edge of the control member 54) adapted to at least partially prevent liquid from entering said opening defined by said base member. 
Regarding claim 8, Sazegar discloses wherein said base member defines a central longitudinal axis (central axis of the chimney), and wherein said control member and said base member are configured for relative rotation therebetween about a rotational axis (axis along pivot pin 58) offset from said central longitudinal axis. 
Regarding claim 10, modified Sazegar discloses (see modification made in the rejection of claim 1 for citations unless otherwise stated) a chimney vent cap for controlling the flow of exhaust gases from a cooking device having a base and a lid movable relative to the base with the lid having a chimney through which the exhaust gases exit, said chimney vent cap comprising: a base member adapted to receive at least a portion of the chimney within the base member, said base member being adapted to receive exhaust gases flowing from the chimney in a predominant direction, said base member having an opening to permit exit of the exhaust gases; and a control member without holes adapted for selective movement by a user relative to said base member into a plurality of configurations of said control member and said base member to control the flow of exhaust gases from said base member through said opening by occluding said opening using said control member; wherein said control member and said base member are operable to control the flow of exhaust gases from the chimney without changing 
Regarding claim 11, Sazegar discloses wherein said control member is movable relative to said opening of said base member in a direction substantially perpendicular to the predominant direction of travel of the exhaust gases. 
Regarding claim 12, Sazegar discloses wherein said control member comprises a surface (top of control member 54) movable in a plane substantially perpendicular to the predominant direction of travel of the exhaust gases. 
Regarding claim 13, Sazegar discloses wherein said chimney vent cap comprises a grip member (56) extending from (above) said control member and beyond the periphery of said base member regardless of the then current configuration of said control member and said base member (if the control member pivoted enough, then the grip member would be outside the periphery of the base, see Fig. 2), said grip member being adapted for grasping and movement by the user to move said control member relative to said base member and into a different configuration of said plurality of configurations absent insertion of the user's fingers into the exhaust gases.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in view of Walters (US 20110283990 A1), as applied claim 1, and further in view of Find (US 7172101 B2).
Regarding claim 2, Sazegar fails to disclose wherein a magnetic force is utilized to retain said configuration of said control member and said base member.  However, Find teaches the technique of using a magnets (3, 4) to retain a control member (2) and a base member (1).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Sazegar to include the stated teachings of Find so that vent openings 
Regarding claim 3, modified Sazegar discloses wherein said chimney vent cap further comprises a magnet capable of exerting said magnetic force sufficient to retain said configuration of said control member and said base member. 
Regarding claim 4, Sazegar discloses wherein said control member and said base member are pivotally (via pin 58) connected for rotation therebetween, and wherein said chimney vent cap further comprises a stop (magnets, see Find in the rejection of claim 2) adapted to limit angular rotation between said control member and said base member in a first angular direction. 
Regarding claim 5, modified Sazegar discloses wherein said stop comprises a first stop (Find, 4) and said chimney vent cap further comprises a second stop (Find, 4) adapted to limit angular rotation between said control member and said base member in a second angular direction. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in in view of Walters (US 20110283990 A1), as applied claim 1, and further in view of Lim (GB 2316601 A).
Regarding claim 9, Sazegar fails to disclose wherein said opening defined by said base member has a non-circular periphery. However, a mere change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed opening was significant.  See MPEP 2144.04(IV)(B).  Moreover, it is also known in the art where the base member of a vent has a non-circular periphery (see fig. 6 of Lim showing a rectangular shaped base member.  A person .  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in in view of Walters (US 20110283990 A1), as applied claim 1, and further in view of Bruno (US 20080230045 A1).
Regarding claim 14, Sazegar discloses wherein said base member and said control member are pivotally connected for relative rotation therebetween about a rotational axis (axis along pin 58), EXCEPT wherein said grip member is rotatable about said rotational axis along a path always extending outside of the periphery of said base member. 
However, Bruno teaches a vent cap having a grip member (22, Fig. 1) that is rotatable about said rotational axis (23) along a path always extending outside of the periphery of a base member.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Sazegar wherein said grip member is rotatable about said rotational axis along a path always extending outside of the periphery of said base member.  The motivation to combine is so that the user can keep his hand far from the hot exhaust gas.  The grip member of Bruno also provides more leverage for the user when rotating the control member, thereby making it easier to rotate the control member.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.
Regarding the arguments directed at the newly added limitations, please see the rejection of claim 1 for a response.
Applicant asserts: 


Walters does not disclose or teach a chimney vent cap comprising both "a base member adapted to receive at least a portion of the chimney within the base member, said base member defining an opening through which exhaust gases exiting the chimney pass" and "a control member without holes adapted for selective movement relative to said base member into a configuration of said control member and said base member in which a portion of said opening in said base member is occluded by said control member."

Examiner’s response: 
Sazegar, as modified by Walters, discloses "a base member adapted to receive at least a portion of the chimney within the base member, said base member defining an opening through which exhaust gases exiting the chimney pass.

Applicant asserts:
Moreover, there would be no motivation to combine the teachings of Sazegar and Walters. The Examiner asserts that Walters would be used to modify Sazegar to add the claimed "base member." Office Action at 3. That is not correct. Sazegar does not indicate that there is any flaw in its damper plate 54 or indicate that there is any reason to modify the damper plate 54. In fact, the simplicity of the design of the damper plate 54 (i.e., as a flat plane) would make it easy to manufacture, and a person of ordinary skill in the art would have no reason to modify it. See Sazegar, Figures 1-2.





The flaws are apparent when looking at Figure 3 of Sazegar. 

Applicant asserts:
The Examiner responds in the Office Action that there can be a motivation to combine where something is "in the knowledge available to one of ordinary skill in the art." Office Action at 8-9 (emphasis in original). However, the Examiner does not identify that any information was within the knowledge available to one of ordinary skill in the art. The Examiner only identifies elements from separate prior art references, but that 
Examiner fails to explain why a person of ordinary skill in the art would make the claimed combination. Nothing in Walters suggests a reason to combine it with Sazegar. Instead, the Examiner merely argues that the damper plate 54 of Sazegar would be "easier to manufacture" or "easier to mold" if modified by Walters. Office Action at 3-4. Nor does the Examiner cite any support for the assertion that the external band 52 of Sazegar might suffer "stresses and strains" or have a good chance that it would "chip off." Id. at 4. The Examiner cites no support for these propositions; instead, they appear to be hindsight analysis. The Examiner reasons that hindsight can be used "so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure." Id. at 9. Applicant respectfully disagrees. There has been no showing that the proposed combination "takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made."



Examiner’s response: 
“… Office personnel may rely on their own technical expertise to describe the knowledge and skills of a person of ordinary skill in the art. The Federal Circuit has stated that examiners and administrative patent judges on the Board are persons of scientific competence in the fields in which they work and that their findings are informed by their scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the art." (internal quotes omitted).  See MPEP 2141 (II)(C). The Examiner provided detailed and reasoned arguments why the modification would improve the cooking device of Sazegar. The Examiner pointed to 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON LAU/Primary Examiner, Art Unit 3762